Simmons, Justice.
The evidence in this case, which will be found in the official report, was sufficient to sustain the verdict of voluntary manslaughter found by the jury, and the court did not err in refusing to grant a new trial on the ground that the verdict was contrary to the evidence.
The other ground of the motion, that the court erred in admitting the defendant’s statement at the coroner’s inquest, cannot be considered by us, because the motion did not set out what objection was made to the evidence at the time it was introduced, or that any objection was made at that time. Judgment affirmed.